Exhibit 10.1










Asset Sale Agreement

Between

ETS Payphones, Inc.,

as the Seller

and

Empire Payphones, Inc.

as the Buyer

--------------------------------------------------------------------------------

Entered into and effective November 1, 2005








TABLE OF CONTENTS



Section 1 Index of Definitions Page

6


Section 2 Purchase and Sale of Assets 7


2.1
2.2
2.3
2.4
2.5
2.6
2.7 Purchase and Sale
Delivery of Assets
Excluded Assets
Assumed Liabilities
Excluded Liabilities
Authorizations
Further Assurances  7
 9
 9
 9
10
10
11


Section 3 Purchase Price 11


3.1
3.2
3.3
3.4
3.5 Purchase Price
Payment Procedure
Buyer Security Interest
Prorations
Pay-over Obligation and Resolution 11
13
14
15
15


Section 4 Representations and Warranties of the Buyer 15


4.1
4.2
4.3
4.4
4.5
4.6 Authorization and Enforceability
Compliance
Consents
Brokers
Legal Proceedings
Financial Ability 15
15
16
16
16
16


Section 5 Representations and Warranties of the Seller 16


5.1
5.2
5.3
5.4
5.5
5.6
5.7
5.8
5.9
5.10 Authorization and Enforcement
No Violations; Permits and Compliance with Applicable Law
Financial Information
Litigation
Defaults
Equipment
Title to Sale Assets
Taxes
Full Disclosure
No Brokers 16
17
17
18
18
19
19
19
20
20


Section 6 Pre-Closing Covenants 20


6.1
6.2
6.3
6.4 Access to Sale Assets
Preservation of Sale Assets
Shareholder Meeting
No Shopping; Competing Proposal 20
20
21
21


Section 7 Conditions to Obligations of the Buyer 23


7.1
7.2
7.3
7.4
7.5 Representations, Warranties and Covenants
No Governmental Proceeding or Litigation
No Injunction
Approvals
Shareholder Approval 23
23
23
23
23


Section 8 Conditions to Obligations of the Seller 24


8.1
8.2
8.3
8.4 Representations, Warranties and Covenants
No Governmental Proceeding or Litigation
No Injunction
Shareholder Approval 24
24
24
24


Section 9 Termination 24


9.1
9.2 Right of Parties to Terminate
Effect of Termination 24
25


Section 10 Closing 25


10.1
10.2
10.3
10.4 Time and Place of Closing
Purchase Price Deposit
Obligations of the Seller at Closing
Obligations of Buyer at Closing 25
26
26
26


Section 11 Indemnification 27


11.1
11.2
11.3
11.4 Indemnity by Seller
Indemnity by Buyer
Third Party Claims
Limitation on Indemnification 27
27
28
29


Section 12 Release 29


12.1 Mutual Release 29


Section 13 Survival 29


13.1 Survival 29


Section 14 Other Provisions 29


14.1
14.2
14.3
14.4
14.5
14.6
14.7
14.8
14.9
14.10 Further Assurances
Entire Agreement
Amendment, Waiver
Governing Law
Notices
Interpretation
Counterparts
Extension; Waiver
Severability
Benefit and Assignment 29
30
30
30
30
31
31
31
31
32


SCHEDULES

Schedule 2.1.1
Schedule 2.1.2
Schedule 2.1.3
Schedule 2.1.5
Schedule 2.1.9
Schedule 3.2(b)
Schedule 3.3
Schedule 5.3
Schedule 5.4
Schedule 5.5 Phone Equipment
Assigned Contracts
Miscellaneous Equipment
Service Agreements
ANIs
Escrow Agreement
Security Agreement
NOI Report
Pending Litigation
Material Contracts


Asset Sale Agreement

          This Asset Sale Agreement (this "Agreement") is entered into and
effective on November 1, 2005 (the "Commencement Date") between ETS Payphones,
Inc., a Delaware corporation, ("ETS" or "Seller") and Empire Payphones, Inc., a
New York corporation ("Empire" or "Buyer").

W I T N E S S E T H:

        WHEREAS, ETS successfully emerged as a reorganized debtor under a
confirmed plan of reorganization ("Plan of Reorganization") in a Chapter 11 Case
(the "Reorganization Case") (No. 00-03570) then pending in the United States
Bankruptcy Court for the District of Delaware and, as such, Seller continues to
engage in the business of owning, licensing, installing, operating and servicing
public pay telephones in 32 states, the District of Columbia and Puerto Rico
(the "Business");

          WHEREAS, Empire is engaged in the business of owning, installing,
operating and servicing public pay telephones;

          WHEREAS, Seller, subject to obtaining shareholder approval and/or all
other required approvals, desires to sell, and Buyer desires to buy,
substantially all of Seller’s assets used or useful in the operation of the
Business, as more particularly hereinafter described and defined, for cash and
other consideration subject to the terms and conditions set forth herein; and

           WHEREAS, ETS, in the operation of the Business, has and continues to
incur financial losses;

          WHEREAS, as a consequence, the Board of Directors of ETS has
determined that it is in the best interests of ETS to enter into this Agreement
and to engage Empire to provide management services and assume operating
responsibility for the Business and assume liability for, and fund all
operational losses of such Business pending the closing hereunder; and

          WHEREAS, contemporaneously with entering into this Agreement, ETS and
Empire are entering into a management services agreement (the "Management
Agreement") pursuant to which, among other things, Empire has agreed to provide
certain management services with respect to the Business pending shareholder
and/or other required approval and the satisfaction of all other conditions of
Closing under this Agreement.

          NOW, THEREFORE, the parties hereto hereby agree to the above
recitations and as follows:

Section 1
Index of Definitions

          The definitions of the following terms used in this Agreement can be
found in the following Sections:

Defined Terms
Agreement
ANIs
Approvals
Assigned Contracts
Assumed Commissions
Assumed Liabilities
Authorities
Authorizations
Bill of Sale
Breakup Fee
Business
Buyer
CLEC
Closing
Closing Date
Coin Amount
Commencement Date
Commissions
Competing Proposal
Confidentiality Agreement
Cure Costs
Customer Data
Defective Phone
Dial Around Service Providers
Empire
Equipment
Escrow Agreement
Escrow Agent
ETS
Excluded Assets
Excluded Liabilities
Expenses
Hit List
ILEC
Indemnifying Party
Indemnified Party
Initial Payment
Installment Payment
Legal Authority
Lien
Management Agreement
Material Contracts
Miscellaneous Equipment
NOI
Non-Reporting Phone
Phone Equipment
Plan of Reorganization
Preexisting Commissions
Purchase Price
Purchase Price Adjustment
Purchase Price Escrow Account
Recipient Party
Reorganization Case
Rules
Sale Assets
SEC
Security Codes
Seller
Service Agreements
Shareholder Approval
Shortfall Advances
Superior Proposal
Termination
Termination Date
Termination Notice
Transaction
Unused Sale Assets Section
Preamble
2.1.9
7.4
2.1.2
2.4
2.4
2.6
2.1.7
10.3(a)
6.4.3
Recitals
Preamble
2.3.2
10.1
10.1
3.1
Preamble
2.4
6.4.1
14.2
2.5
2.1.8
3.1(b)
3.1(c)
Preamble
2.1.4
3.2(b)
3.2(b)
Preamble
2.3
2.5
2.4
3.1(b)
2.3.2
11.3.1
11.3.1
3.1(a)(ii)
3.1(a)(iv)
4.2(c)
5.7
Recitals
5.5
2.1.3
5.3
3.1(b)
2.1.1
Recitals
2.4
3.1(a)
3.2(d)
3.2(b)
3.5
Recitals
5.2(b)
2.1
5.3
2.1.6
Preamble
2.1.5
6.3
2.4
6.4.3
9.1
9.2
3.2(d)
6.4.1
5.6


Section 2
Purchase and Sale of Assets

           2.1      Purchase and Sale. Subject to Section 2.3, Section 2.6 and
to all the terms and conditions of this Agreement, in reliance upon the
warranties, representations, conditions and covenants herein contained, and for
the consideration herein stated, on the Closing Date (as defined below), Seller
agrees to sell, convey and transfer to Buyer, and Buyer agrees to purchase,
accept and assume from Seller, all of Seller’s right, title and interest in and
to substantially all of the assets of, or used in, the Business, free and clear
of any and all Liens (as defined hereinafter) of any kind except as otherwise
herein provided (collectively, the "Sale Assets"), including but not limited to:

     2.1.1      The payphones and related equipment, including all originals and
all copies of all keys, installed at the sites listed on Schedule 2.1.1, the
content of which will be agreed to by Buyer and Seller prior to the Commencement
Date, which Seller represents are all of its payphones (the "Phone Equipment");


     2.1.2      Unless terminated pursuant to the Management Agreement, this
Agreement or otherwise agreed to between Buyer and Seller in writing, the
agreements and site location contracts with various third parties which allowed
Seller to install and operate the Phone Equipment at third party sites, the
office leases for the office space in Lithia Springs, Georgia; Garner, North
Carolina; Dobson, North Carolina; Houston, Texas; San Juan, Puerto Rico; and
Richardson, Texas, and any other contracts related to the Business are being
assigned to Buyer as part of this transaction, in each case together with all
deposits and prepaid amounts thereunder, if any (the "Assigned Contracts"). A
list of contracts, other than site location contracts, is attached hereto as
Schedule 2.1.2;


      2.1.3      Miscellaneous office equipment, furniture, fixtures, general
supplies, Seller-owned software, computers, promotional materials, customer
lists, tools, and spare parts inventory used in the operation of the Business
listed on Schedule 2.1.3 the content of which will be agreed to by Buyer and
Seller prior to the Closing (the "Miscellaneous Equipment");


     2.1.4      All telephone booths, enclosures, stations, pedestals,
apparatus, fixtures, circuit boards, coin banks, locks and any other equipment
physically connected to or installed in or with the Phone Equipment or located
in the warehouses or storage facilities (the Phone Equipment and such equipment
collectively, the "Equipment");


     2.1.5      All maintenance, service and warranty agreements, and software
agreements (to the extent assignable under applicable law or consented to by a
third party), if any, associated with the Equipment or any item of Miscellaneous
Equipment listed on Schedule 2.1.5 (collectively, the "Service Agreements");


     2.1.6       Security codes for access to all Phone Equipment and any and
all other security codes, passwords, identification numbers, combinations and
similar items relating to the Sale Assets and the Business (collectively, the
"Security Codes"), together with all licenses and rights of use, if any, granted
with respect thereto;


     2.1.7       To the extent freely transferable without material expenditure
by Seller, all registries, applications, permits, franchises, licenses,
authorizations and approvals submitted or filed by Seller to or with any
governmental or regulatory authority, or issued or granted by any such authority
to Seller, in connection with operation of the Equipment and the Business as it
relates thereto, (collectively, "Authorizations");


     2.1.8      All customer data, books and records associated with the Sale
Assets including, without limitation, all associated customer service records,
all related computer tapes and/or records and files (written, printed or
otherwise), all revenue data and history reports, and all customer service and
provisioning history (the "Customer Data");


     2.1.9      All of Seller’s interest in and to the pay telephone numbers
("ANIs") listed on Schedule 2.1.9; and


     2.1.10      The Seller’s trade names, trademarks or other proprietary and
intellectual rights.


           2.2      Delivery of Assets. On the Closing Date, Seller shall
deliver the originals (if available, and if not copies) of all Material
Contracts (as hereinafter defined) and any other of the Assigned Contracts to
the extent available, shall execute and deliver such other transition agreements
and Buyer shall take title to the Miscellaneous Equipment and the remaining Sale
Assets wherever they may be located. Except with respect to Assigned Contracts
as set forth in the previous sentence, Seller shall not be responsible for
transporting any of the Sale Assets on the Closing Date.

           2.3      Excluded Assets. The parties expressly understand and agree
that the following items (collectively, the "Excluded Assets") are specifically
excepted from the Sale Assets being conveyed to Buyer hereunder:

     2.3.1      all general intangibles, all proceeds thereof, any claims
related thereto, and all accounts receivable and notes receivable generated by
or arising out of the Sale Assets before the Commencement Date, including but
not limited to all commissions and dial-around compensation earned by and due
and owing to Seller in respect of operator service and dial-around calls made or
dialed around from the Phone Equipment before the Commencement Date;


     2.3.2       all incumbent local exchange carrier ("ILEC"), competitive
local exchange carrier ("CLEC") and local telephone company deposits and other
prepaid expenses, credits and deferred charges pertaining to the Phone Equipment
and the Business including all disputed telephone bills, disputed end user
common line charges, new services test refunds or credits, universal service
fund refunds or credits and any proceeds arising from or attributable to the
Sale Assets or Business prior to the Commencement Date. Seller acknowledges that
as of the Commencement Date, no claims or rights giving rise to a cause of
action currently exist under the service agreements with Buyer’s affiliates; and


     2.3.3       all assets of ETS not related to, or used in, the Business.


           2.4      Assumed Liabilities. Pursuant to the terms of this Agreement
and the Management Agreement, Buyer shall assume from Seller and thereafter pay,
perform, and/or discharge in accordance with their respective terms: (i) all
liabilities arising from, or otherwise relating to, the Sale Assets accruing or
arising on or after the Commencement Date; (ii) any and all Expenses assumed by
Buyer under (and as defined in the Management Agreement) and any Shortfall
Advances (as defined in the Management Agreement) necessary to fund such
Expenses; (iii) Seller’s obligations, including without limitation, obligations
for commissions due and payable in the ordinary course of business and
consistent with Seller’s historical manner under the Assigned Contracts on or
after the Commencement Date and (iv) on the Closing Date, any commissions that
may exist under any of the Assigned Contracts arising on or prior to the
Commencement Date (the "Preexisting Commissions") up to an aggregate but not
exceeding $2,400,000, (the "Assumed Commissions") (collectively the "Assumed
Liabilities"), provided, however, that prior to the Commencement Date Seller
shall remain liable for and pay all Preexisting Commissions in excess of
$2,400,000, and indemnify and hold Buyer harmless for same. The Assumed
Commissions shall be fixed and determined as of the Commencement Date, but shall
be assumed by Buyer as of the Closing Date. Buyer, during the Term of the
Management Agreement, may pay, cause to be paid, satisfy or otherwise resolve
the Assumed Commissions and to the extent any Assumed Commissions are paid,
caused to be paid, satisfied or otherwise resolved, Buyer shall receive a credit
towards the Section 3.1(a)(iii) portion of the Purchase Price on the Closing
Date. From and after the Closing Date, the Assumed Commissions shall be a
liability assumed by Buyer.

           2.5      Excluded Liabilities. Buyer shall not assume, and shall not
be responsible for: (i) costs necessary to cure any defaults that may exist
under any of the Assigned Contracts arising prior to the Commencement Date with
the exception of the Assumed Commissions (the "Cure Costs"); (ii) any
obligations under any employment agreements; (iii) any costs incurred by ETS, or
costs relating to, obtaining Shareholder Approval of the transaction
contemplated hereby; (iv)other liabilities arising from, or otherwise relating
to, the Sale Assets arising prior to the Commencement Date, other than as
provided in Section 2.4(iv); or (v) any other liabilities that related to the
Excluded Assets (such liabilities described in clauses (i) through (v) of this
Section, the "Excluded Liabilities). Seller represents that it has not entered
into any special discounting or offered promotional terms that may affect the
obligations to customers under any of the Assigned Contracts. The parties hereby
further acknowledge and agree that except for the obligations arising under the
Assigned Contracts or otherwise with respect to the Sale Assets as herein
provided after the Closing Date, neither Buyer, nor any affiliate, officer,
director, employee, shareholder or agent of Buyer shall assume, or be deemed to
assume, any liabilities or obligations of Seller arising out of acts or
occurrences prior to the Commencement Date, or otherwise based on any event,
facts or circumstances in existence prior to the Management Agreement, sale of
the Sale Assets, or in connection with or arising from any activities of Seller.
(As provided for in Section 11 of this Agreement, Seller shall indemnify and
hold Buyer harmless from and against any liabilities that are not Assumed
Liabilities).

           2.6      Authorizations. The parties acknowledge that the
Authorizations are transferred only to the extent that they may be transferred
without the approval of the permitting authority. Seller shall obtain the
approvals license, permits or commitment of any and all required government or
regulatory agencies or authorities ("Authorities") to facilitate the transfer of
any Authorizations, wherever commercially reasonable and to the extent
necessary. Seller shall bear all costs and expenses necessary to obtain the
approvals of Authorizations for the transfer of any Authorizations or Phone
Equipment. Notwithstanding anything to the contrary, this Agreement shall not
constitute an assignment of any contract, agreement, license, permit or
commitment where any attempted assignment of the same, without the consent of
the other party thereto, would constitute a breach thereof or otherwise be
ineffective to complete such assignment.

           2.7      Further Assurances. After the Closing, each party shall from
time to time, at the reasonable request of the other, execute and deliver such
other instruments of conveyance and transfer and take such other actions as may
reasonably be requested, in order to more effectively consummate the
transactions contemplated hereby and to vest in Buyer title to the Sale Assets
being transferred hereunder. Buyer agrees to provide Seller with such access to
ETS’s offices and personnel as Seller may require, in order to effectuate any
distributions to shareholders of ETS as a result of this Agreement and any
related transactions.

Section 3
Purchase Price

           3.1       Purchase Price.

                (a)      Subject to the terms and conditions of this Agreement,
and in reliance on the representations, warranties, covenant, agreements and
conditions herein contained, as full consideration for the Sale Assets, Buyer
agrees to pay to Seller, subject to adjustments set forth herein, as follows:

(i) $250,000 in immediately available funds by wire transfer confirmed at the
Commencement Date (the "Initial Payment");


(ii) an amount equal to eighty percent (80%) of the coin in the Phone Equipment
as reported by the Hit List (defined below) to be run on or about 12:00 a.m. on
the night immediately preceding the Commencement Date and to pay subsequent
amounts attributable to Non-Reporting Phones (as hereinafter defined) (the "Coin
Amount") in 14 equal monthly installments on the first day of each month
commencing December 1, 2005 with the last and final payment due on December 31,
2006;


(iii) the Assumed Commissions; and


(iv) $1,850,000 (without interest) in equal installments, of $132,143 payable on
or before the first day of each month and commencing 30 days after the
Commencement Date with the unpaid balance due and payable in full on the earlier
of the Closing Date or December 31, 2006 (the "Installment Payments").


(The Initial Payment, the Assumed Commissions and the Installment Payments
together shall be referred to as the "Purchase Price").

                (b)      In conjunction with the Commencement Date, Seller shall
perform a computerized polling of its payphones listed on Schedules 2.1.1 on or
about 12:00 a.m. on the night immediately preceding the Commencement Date and
shall produce a computerized report reflecting Seller's functioning and
non-functioning Phone Equipment and the amount of coin in the payphones, herein
called a "Hit List." The Seller will provide a copy of the Hit List to Buyer at
the Commencement Date. The result of the Hit List shall be binding, absent
manifest error, for the purpose of determining the amount of coin in the
payphones. Any payphone that does not report as a properly functioning payphone
on the Hit List shall be deemed a "Non-Reporting Phone." Within thirty (30) days
of the Commencement Date, representatives of Seller and Buyer shall visit each
Non-Reporting Phone site so that the payphone may be polled, or to collect the
coin in the payphone. For each Non-Reporting Phone that is found, the
representatives shall collect the payphone and report the amount of coin in the
payphone and turn such amount over to Seller within one hundred twenty (120)
days after the Commencement Date, along with a new Hit List reflecting those
payphones, to the extent such revised Hit List is feasible. If a Non-Reporting
Phone remains non-functioning or otherwise unverified for thirty (30) days after
the Commencement Date (a "Defective Phone") Buyer shall be entitled to decrease
the last Installment Payment paid at the Closing Date by $350 per each Defective
Phone if the number of functioning phones on the thirtieth (30th) day after the
Commencement Date is below 12,400 as a result of no action of Buyer.

                (c)      The amounts due to Seller from providers of dial-around
telecommunications services to Seller (the "Dial Around Service Providers") in
the quarter in which the Commencement Date occurs shall be prorated by the
number of days elapsed in such quarter prior to the Commencement Date. It shall
be the obligation of Buyer to make submissions for the calendar quarter in which
the Commencement Date occurs. Buyer shall promptly remit to Seller (i) receipts
from Dial Around Service Providers on account of the balance of the calendar
quarter ending after the Commencement Date and (ii) copies of any and all data
delivered to Buyer from the Dial Around Service Providers, including, but not
limited to, any computer discs and printed copies of reports from Dial Around
Service Providers. Under no circumstances will more than seven days elapse
following receipt of payment reports from Dial Around Service Providers before
the relevant funds are forwarded to Seller. Buyer shall provide Seller with
copies of all submissions for payment to Dial Around Service Providers for the
quarter in which the Commencement Date takes place. It shall be the obligation
of Buyer to make submissions for all calendar quarters after the quarter in
which the Commencement Date takes place. Buyer shall promptly remit to Seller
(i) receipts from Dial Around Service Providers for periods prior to
Commencement Date (including pro-rated amounts for the quarter in which the
Commencement Date took place) and (ii) copies of any and all data returned to
Buyer from the Dial Around Service Providers, including, but not limited to, any
computer discs and printed copies of reports from Dial Around Service Providers
that relate to any period prior to the Commencement Date.

                (d)      Seller and Buyer agree that Seller shall retain the
right to any and all revenue generated by the Sale Assets up to and including
the Commencement Date and shall be responsible for and shall pay any and all
expenses related to the operation of the Phone Equipment up to and including the
Commencement Date except for the Assumed Commissions. Buyer shall have no
interest whatsoever in such revenue prior to the Commencement Date. Seller and
Buyer agree that Buyer shall retain the right to any and all revenue generated
by the Phone Equipment after the Commencement Date and shall be responsible for
and shall pay any and all expenses related to the operation of the Phone
Equipment and the Business after the Commencement Date. The Seller shall have no
interest whatsoever in such revenue after the Commencement Date. Seller and
Buyer agree to program the Phone Equipment on the evening of the Commencement
Date to cause the Phone Equipment to utilize a provider of Buyer's choice for
long distance and operator services. Notwithstanding the foregoing, in the event
the Phone Equipment is not programmed in accordance with the foregoing sentence
and as a result Seller receives any revenue or incurs any expense attributable
to the Phone Equipment for a date following the Commencement Date, Seller shall
forward such revenue to Buyer within ten (10) business days following receipt of
said revenue and Buyer shall reimburse Seller for any such expense within ten
(10) business days following receipt of reasonable evidence to support the
incurrence of such expense.

           3.2      Payment Procedure.

                (a)      The Seller shall provide Buyer with wiring instructions
in writing at least two (2) days prior to the Commencement Date. Buyer shall
wire the Initial Payment to Seller for confirmed receipt on or before 4:00 p.m.
on the Commencement Date. Thereafter, Buyer shall wire the next two Installment
Payments and all payments of Coin Amount to Seller for confirmed receipt on or
before 4 p.m. on the first business day of every month after the Commencement
Date. Buyer shall wire each of the third and all remaining Installment Payments
for Seller to the Purchase Price Escrow Account for confirmed receipt on or
before 4 p.m. on the first business day of each month with the remaining unpaid
portion of the Purchase Price being wired on or before 4 p.m. on the earlier of
the Closing Date or December 31, 2006.

                (b)      There shall be established a separate interest bearing
escrow maintained by Buyer's counsel (the "Escrow Agent") pursuant to the terms
of the Escrow Agreement attached hereto as Schedule 3.2(b) (the "Purchase Price
Escrow Account") in which all payments from Buyer, except for the Initial
Payment and first two Installment Payments, shall be deposited. From the
Commencement Date through January 31, 2006, Seller shall be entitled to use the
funds from time to time if Seller is without sufficient funds to pay corporate
overhead items or fund expenses required to consummate this transaction. From
February 1, 2006 through the Closing Date, Buyer shall deposit the Installment
Payments in the Purchase Price Escrow Account and Seller shall be entitled to
use fifty percent (50%) of the funds in the Purchase Price Escrow Account on a
monthly basis; provided, however, that Seller shall be entitled to use funds in
excess of the fifty percent (50%) in the Purchase Price Escrow Account with
Buyer's prior written consent, which shall not be unreasonably withheld. All
requests for use of funds, after February 1, 2006, in the Purchase Price Escrow
Account shall be made in writing to the Buyer and the Escrow Agent. Unless Buyer
objects to any such use the funds within five (5) days of receipt of such
notice, the escrow Agent shall distribute the amount of such request to Seller.
If Buyer timely objects, the funds shall not be distributed unless agreed to by
Buyer and Seller in writing, or otherwise consistent with the terms and
conditions of the Escrow Agreement. In the event of a Termination (i) any funds
remaining in the Purchase Price Escrow Account shall be returned to Buyer within
five (5) days of the Termination of this Agreement; and (ii) the amount of the
Initial Payment, Installment Payments, Shortfall Advances and Assumed
Commissions paid, incurred, settled, otherwise resolved by Buyer or for which
Buyer is and/or remains liable shall be immediately due and payable from Seller
to Buyer.

                (c)      If after the Commencement Date but prior to the Closing
Date Buyer must pay an Excluded Liability on behalf of Seller because it is
material or would otherwise disrupt the operations of the Business, Buyer must
first promptly notify Seller of the amount owed in writing and provide a copy of
the invoice, statement and other proof that the amount owed is an Excluded
Liability prior to the due date thereof. If, within ten (10) business days of
receipt of notice from Buyer (the "Consideration Period"), Seller does not
respond, pay, resolve or contest in good faith with the third party to whom the
Excluded Liability is owed, Buyer may pay the Excluded Liability and deduct the
amount paid from the next Installment Payment. The Seller shall provide promptly
to Buyer copies of any correspondence with or payments with any third party.
Notwithstanding the preceding, if Buyer, in good faith, believes that exigent
circumstances exist and the failure to pay the Excluded Liability could result
in a disruption of, or other material impact on, operation of the Business,
buyer shall be permitted in such circumstances to pay such Excluded Liability
upon one (1) business day notice to Seller. If the notice provisions provided
for herein are not complied with, Buyer shall not be entitled to deduct the paid
Excluded Liability from any Installment Payment absent consent of Seller, which
shall not be unreasonably withheld.

                (d)      If, on or before December 31, 2006, a party to one of
the Material Contracts (as hereinafter defined) on Schedule 5.5 sends a notice
to terminate the Material Contract or otherwise exercises its rights, or
purports to terminate the relationship (the "Termination Notice"), then Buyer
shall be entitled to a purchase price adjustment (the "Purchase Price
Adjustment") in the amount reflected on Schedule 5.5. If Buyer's right to a
Purchase Price Adjustment arises prior to the tenth (10th) Installment Payment,
Buyer shall be entitled to deduct the Purchase Price Adjustment in equal
portions from the tenth (10th) through the fourteenth (14th) and final
Installment Payments. If Buyer's right to a Purchase Price Adjustment arises
after the tenth (10th) Installment Payment, Buyer shall be entitled to deduct
the Purchase Price Adjustment in equal portions from each of the remaining
Installment Payments.

           3.3      Buyer Security Interest. In the event the Closing does not
occur, in consideration for Seller’s obligation to repay Buyer and in order to
secure repayment of the Initial Payment and any Installment Payments the
Shortfall Advances and Assumed Commissions actually paid, incurred, settled or
otherwise resolved by Buyer, Seller hereby grants to Buyer a first priority
security interest in the Sale Assets in accordance with the terms and conditions
of the security Agreement to be executed contemporaneously herewith in the form
attached hereto as Schedule 3.3. Buyer shall have the rights and remedies of a
secured party under the Uniform Commercial Code as in effect in the State of New
York upon the execution of this Agreement. The Seller will sign, or Buyer may
sign on behalf of Seller, U.C.C. financing statements with respect to the Sale
Assets.

           3.4      Prorations. Expenses and receipts, including but not limited
to, any taxes owing with regard to the Sale Assets, and all other similar items
of expense or receipt related to the Sale Assets shall be prorated between
Seller and Buyer as of the Commencement Date.

           3.5      Pay-over Obligation and Resolution. Except as otherwise
expressly provided herein, if either Buyer or Seller receives or otherwise holds
funds that the other (the "Recipient Party") is so entitled to, Buyer or Seller,
as the case may be, shall hold the funds in trust for the Recipient Party.
Commencing upon the Commencement Date and continuing thereafter for one year, on
the last day of each month, Seller shall report to Buyer, and Buyer shall report
to Seller, the amounts of such payments held by the responsible party and such
amounts shall be paid to the Recipient Party as soon as reasonably practicable,
but not less frequently than monthly. After such one-year period, Seller shall
co-operate with Buyer and Buyer shall co-operate with Seller to allocate and
promptly remit to the Recipient Party any accounts receivable collected by the
responsible party and shall continue to hold such payments in trust for the
Recipient Party and promptly remit such payments so held periodically as
received.

Section 4
Representations and Warranties of the Buyer

          Buyer represents and warrants to Seller as follows:

           4.1      Authorization and Enforceability. Buyer is a corporation
duly organized and validly existing under the laws of the State of New York, is
legally qualified to do business, and has all requisite corporate power and
authority (corporate or otherwise) to own, lease and operate its properties and
to carry on its business as now conducted. Buyer has taken all action necessary
to authorize its execution, delivery and performance of this Agreement and all
other agreements and instruments reasonably necessary to complete the
transactions contemplated by this Agreement and has full power and authority to
enter into this Agreement and such other agreements and instruments and carry
out the terms hereof and thereof. Buyer has duly executed and delivered this
Agreement and this Agreement is the valid and binding obligation of Buyer
enforceable in accordance with its terms, subject to applicable bankruptcy or
similar laws or equitable principals affecting creditor’s rights generally.

           4.2      Compliance. The execution, delivery and performance of this
Agreement by Buyer, the compliance by Buyer with the provisions of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not conflict with or result in the breach of any of the terms or
provisions of or constitute a default under:

           (a)      the certificate of incorporation or by-laws of Buyer and
shall have been approved in accordance with the same;

           (b)      to the best of Buyer's knowledge, any note, indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which Buyer is a party; or

           (c)      any material statute or any order, rule or regulation or any
decision of any federal, state, local or foreign court or regulatory authority
or administrative or arbitrative body, agency or tribunal, or any other
governmental body whatsoever ("Legal Authority") applicable to Buyer.

           4.3      Consents. Buyer has obtained, or shall have obtained prior
to the Closing, all material consents, authorizations or approvals of any third
parties and limited partners required to be obtained by Buyer in connection with
the execution, delivery and performance of this Agreement, subject to Seller
obtaining all required Authorizations. Buyer has made, or will have made prior
to the Closing, all material registrations or filings with any Legal Authority
required for the execution and delivery of this Agreement by Buyer and the
consummation of the transactions contemplated hereby if any are required.

           4.4      Brokers. Neither Buyer nor any of its representatives or
affiliates have incurred any obligation to pay any fees or commissions to any
broker, finder, agent or other intermediary in connection with the negotiation
or consummation of the transactions contemplated hereby.

           4.5      Legal Proceedings. There are no claims, actions, suits,
inquiries, investigations or proceedings before any Legal Authority pending or,
to Buyer’s knowledge, threatened against Buyer relating to the transactions
contemplated hereby.

           4.6      Financial Ability. Buyer currently has sufficient
immediately available funds in cash or cash equivalents, and will at the Closing
have sufficient immediately available funds, in cash, to pay all obligations
under this Agreement as and when due. Buyer represents that it is, and will
immediately following the Closing be, solvent and has, and will have immediately
following the Closing have, the ability to pay its debts as they become due.

Section 5
Representations and Warranties of the Seller

          The Seller represents and warrants to Buyer as follows:

           5.1      Authorization and Enforcement. The Seller is a corporation,
duly organized and validly existing under the laws of the State of Delaware, is
legally qualified to do business, and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on the Business
as now conducted. Seller has taken all action necessary to authorize its
execution, delivery and performance of this Agreement and all other agreements
and instruments reasonably necessary to complete the transactions contemplated
by this Agreement and has full power and authority to enter into this Agreement
and such other agreements and instruments and carry out the terms hereof and
thereof. Seller has duly executed and delivered this Agreement, and this
Agreement is the valid and binding obligation of Seller enforceable in
accordance with its terms, subject to applicable bankruptcy or similar laws or
equitable principles affecting the rights of creditors generally.

           5.2      No Violations; Permits and Compliance with Applicable Law.

                (a)      Subject to receipt of the Shareholder Approval, neither
the execution, delivery and performance of this Agreement or any of the other
agreements and instruments reasonably necessary to complete the transactions
contemplated by this Agreement, nor compliance by Seller with any of the
provisions hereof shall (i) conflict with or result in any breach or default of
any provision of the certificate of incorporation or by-laws of Seller; (ii)
violate any provision of Seller's Plan of Reorganization; (iii) result in a
default (or give rise to any right of termination, cancellation or acceleration)
under any of the terms, conditions or provisions of any material note, bond,
mortgage, indenture, license, agreement, lease or other material instrument or
material obligation to which Seller or any of the Sale Assets may be bound,
except for such defaults (or rights of termination, cancellation or
acceleration) as to which requisite waivers or consents have been obtained
before the Closing or the obtaining of which has been expressly waived in
writing by Seller; or (iv) violate any Legal Authority applicable to Seller or
any of the Sale Assets, in each case except for such conflicts, breaches,
defaults or violations which do not have a material adverse affect on the Sale
Assets or on Seller's obligation hereunder. All Authorizations issued or held in
respect of the Sale Assets or the Business are valid, and there are no
violations thereof, in each case except for such violations which do not have a
material adverse affect on the Sale Assets or on Seller's obligation hereunder.
Seller possesses all Authorizations necessary for operation of the Phone
Equipment and conduct of the Business as currently conducted, and all such
Authorizations are in full force and effect and freely transferable. All
material rules, regulations, orders, laws, and ordinances applicable to the Sale
Assets and the Business have been complied with, and Seller has not received any
written notice alleging any noncompliance therewith.

                (b)      To the extent the Phone Equipment is subject to rules,
regulations, ordinances or laws governing or otherwise affecting public pay
telephones, including but not limited to municipal or local ordinances relating
to permits and other requirements for public pay telephones, Seller is in full
compliance with all such rules, regulations, ordinances and laws (the "Rules").
Seller has (i) obtained all licenses, permits, authorizations and approvals
required by the Rules; (ii) paid all license, occupancy and other fees due and
owing thereon current to the Commencement Date; (iii) made the necessary filings
and paid the requisite fees to effectuate and transfer to Seller all such
licenses, permits, authorizations and approvals; and (iv) otherwise complied in
all material respects with the terms and provisions of the Rules.

           5.3      Financial Information. Attached hereto as Schedule 5.3 are
true, complete and correct copies of the Net Operating Income Report (the "NOI")
of Seller, which report accurately and completely sets forth the gross coin
revenue collected with respect to the Phone Equipment for the October, 2004
through September, 2005 period. All public filings with the Securities and
Exchange Commission ("SEC") taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements made therein. The average
monthly site commissions payable on the site contracts did not exceed $31.50 per
phone for the time periods beginning January 1, 2005 through August 31, 2005.
All other financial information provided by Seller, including but not limited to
copies of telephone bills, any and all information regarding coin collections,
long distance revenues, ILEC, CLEC and other telephone company charges, operator
service provider revenues, parts and supplies expenses and commissions, was true
and correct in all material respects to the best of Seller’s knowledge at the
time provided to Buyer.

           5.4      Litigation. Except for claim resolution items related to the
Reorganization Case and pending litigation related to new services test or rate
changes, there are no claims, actions, suits, inquiries, investigations or
proceedings pending or, to the best of Seller’s knowledge, threatened against
Seller, whether at law or in equity and whether civil or criminal in nature,
before or by any federal, state, municipal or other court, arbitrator,
governmental department, commission, agency or instrumentality, domestic or
foreign, nor are there any judgments, decrees or orders of any such court,
arbitrator, governmental department, commission, agency or instrumentality
outstanding against Seller (a) that relate to the Sale Assets being conveyed by
Seller or the Business; or (b) that seek specifically to prohibit, restrict or
delay consummation of the transactions contemplated hereby or fulfillment of any
of the conditions of this Agreement except for those items listed on Schedule
5.4.

           5.5      Defaults. As of the Commencement Date, there is not any
existing default, or event of default, or event that with or without due notice
or lapse of time or both would constitute a default or event of default, under
any Assigned Contract covering more than one hundred (100) phones or
Authorizations of Seller, except for such defaults as to which requisite waivers
or consents have been obtained before the Commencement Date or the obtaining of
which has been expressly waived in writing by Buyer. As of the Commencement
Date, at least ninety percent (90%) all of the Assigned Contracts authorize and
empower Seller to select, or do not prohibit or impede in any way Seller’s right
to select, the operator service provider and interexchange carrier for such
phones. As of the Commencement Date, Seller does not have any knowledge that any
of the Assigned Contracts covering more than one hundred (100) phones will be
terminated or not renewed, or that any of the Phone Equipment will be required
to be uninstalled as a result thereof. To the best of Seller’s knowledge as of
the Commencement Date all relations with the customers, vendors, suppliers and
licensors associated with the Phone Equipment and the relevant governmental or
regulatory authorities are in good standing, including the material contracts
listed on Schedule 5.5 attached hereto (the "Material Contracts"). Except for
the Assumed Commissions, any and all defaults under any Assigned Contracts
existing prior to the Commencement Date will be cured by Seller prior to the
Commencement Date and Seller shall pay all Cure Costs with respect thereto.

           5.6      Equipment. All Equipment of Seller being conveyed to Buyer
hereunder is in good working order, reasonable wear and tear excepted, and is
usable in the ordinary course of the Business to the extent being used in the
Business on the Commencement Date. The parties acknowledge that certain of the
Sale Assets are not being used (or usable) in the Business as currently
conducted on the Commencement Date (the "Unused Sale Assets") and agree that
Buyer is purchasing the Unused Sale Assets on an "as is" basis and that Seller
makes no representations or warranties with respect to the Unused Sale Assets.
All Phone Equipment includes a coin bank, a lock and an enclosure for each item
of Phone Equipment, and a pedestal for each item of Phone Equipment that is not
mounted to the outside of a building or a wall inside a building. As of the
Commencement Date, (i) the Phone Equipment shall include at least 12,600
payphones installed and operating at the sites listed on Schedules 2.1.1, or
Seller will be able to deliver 12,600 payphones installed and operating at the
sites within ten days of Buyer notifying Seller that the Phone Equipment does
not include at least 12,600 of such payphones and (ii) at least 60% of the
installed and operating payphones included in the Phone Equipment shall have
valid site contracts which are assignable and which have a valid remaining
initial or renewal term through October 31, 2006.

           5.7       Title to Sale Assets. Seller has, and at the Closing, is
transferring good, marketable and indefeasible title to all of the Sale Assets
to Buyer, free and clear of any and all liabilities, mortgages, conditional
sales agreements, security interests, leases, liens, pledges, encumbrances,
deeds of trust, equities, charges, claims, imperfections of title or other
burdens affecting title to the Sale Assets except for the following: (a) liens
arising after the Commencement Date as a result of actions by Buyer or its
representatives or affiliates, (b) liens for taxes or assessments or other
governmental charges that are not yet due and payable; (c) zoning restrictions
or recorded easements affecting the use of any real property or other minor
irregularities in title (including leasehold title) affecting any real property,
so long as the same do not materially impair the use of such real property as it
is presently being used in the operation of the Business; and (d) liens
otherwise permitted or granted by the terms hereof ("Liens"). The Bill of Sale
and other Seller documents to be executed and delivered to Buyer at and after
the Closing will be valid and binding obligations of Seller and will effectively
vest in Buyer title to the Sale Assets free and clear of any Liens.

           5.8      Taxes. From and after the effective date of its Plan of
Reorganization, Seller has filed or caused to be filed all federal, state and
local tax returns that are required to be filed by it in connection with its
Business, and has paid or caused to be paid, or has made adequate provisions on
its books (i.e., reserves) for amounts sufficient for the payment of, all taxes
as shown on such returns or on any assessment received by it and has made all
estimated tax payments required to be made by it in order to avoid the
imposition of penalties, interest and other additions to tax. No tax liens have
been filed against Seller, and Seller has not been notified of or otherwise has
knowledge of, any claim being asserted with respect to any such taxes. There is
no action, suit, proceeding, investigation or audit pending or threatened
against Seller in respect of any tax or assessment, nor is any claim for
additional tax or assessment being asserted by any taxing authority whatsoever.
All taxes that Seller is required by law to withhold or collect have been duly
withheld or collected and, to the extent required, paid over to the proper
governmental authorities on a timely basis. As of the Commencement Date, none of
the officers, directors or employees of Seller have been notified or otherwise
advised that such an audit may occur.

           5.9      Full Disclosure. To the best of Seller’s knowledge, no
representation or warranty to Buyer contained in this Agreement or any list,
document or other writing furnished to Buyer pursuant to the provisions hereof,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statement herein or therein not misleading.

           5.10      No Brokers. Seller has not engaged, consented to or
authorized any broker, finder, investment banker or other third party to act on
its behalf, either directly or indirectly, as a broker or finder in connection
with this Agreement and the transactions contemplated hereby.

Section 6
Pre-Closing Covenants

           6.1      Access to Sale Assets. Prior to the Closing Date and
pursuant to the Management Agreement, Seller shall afford to Buyer and its
authorized representatives (including counsel, accountants and other
representatives) reasonable access to all books, records, personnel and other
data reasonably related to the Sale Assets during normal business hours at
Seller’s offices. Buyer shall have the full opportunity to make such
investigations as it shall reasonably require with respect to the Sale Assets
and the transactions contemplated herein.

           6.2      Preservation of Sale Assets.

                (a)      Except as otherwise required by law or expressly
permitted by this Agreement, Seller and Buyer agree that they shall not after
the date of this Agreement and until the Closing:

(i) dispose of, or agree to dispose of, any of the Sale Assets other than in the
ordinary course of business or lease or license, or agree to lease or license,
any of the Sale Assets;


(ii) cancel, fail to maintain in force or change any policy of insurance
relating to the Sale Assets or any policy or bond providing substantially the
same coverage unless such cancellation or change is effective only on or after
the Closing; and


(iii) waive, release, grant or transfer any rights of value or modify or change
any existing license, lease, contract or other agreement or arrangement
affecting the Sale Assets.


           Notwithstanding the foregoing, Buyer may sell obsolete Sale Assets
with a value not greater than $20,000 in the aggregate prior to the Closing Date
and shall obtain the advance written consent of the Chief Executive Officer of
Seller, which shall not be unreasonably withheld, to sell obsolete Sale Assets
with a value in excess of $20,000 in the aggregate. In addition, Buyer may
modify Material Contracts affecting or constituting Sale Assets with the prior
written approval of the Chief Executive Officer of Seller, which shall not be
unreasonably withheld.

           (b)      Except as otherwise required by law or set forth in this
Agreement, Seller and Buyer shall after the date of this Agreement and until the
Closing: (i) maintain all of the Sale Assets in good operating condition,
reasonable wear and tear excepted; (ii) maintain all Assigned Contracts in full
force and effect in the ordinary course of its business; and (iii) operate the
Business on a going concern basis and in the ordinary course.

           6.3      Shareholder Meeting. Seller shall, in accordance with
applicable law, its certificate of incorporation and by-laws, (a) retain a proxy
solicitor within thirty (30) days after the Commencement Date to assist with
obtaining Shareholder Approval; (b) submit a draft preliminary proxy statement
to the SEC within thirty (30) days after the Commencement Date; and (c) call for
a meeting of shareholders for the purpose of voting upon the adoption of this
Agreement to be initially scheduled for no later than ninety (90) days from the
date after which either the SEC waiting period has expired and no response
received, or approval from the SEC of the preliminary proxy statement has been
obtained, whichever occurs first. For purposes of this Agreement, "Shareholder
Approval" shall mean the (i) affirmative vote of the shareholders of a majority
of votes cast by shareholders present and entitled to vote at a meeting duly
called therefor for the adoption of this Agreement, provided that the total vote
cast represents the required percentage of all votes entitled to be cast thereon
under Delaware law or (ii) such other actions which satisfy requirements under
Delaware law and other applicable law with respect to shareholder approval of
this Agreement. Such obligation shall exist irrespective of the presence of a
Superior Proposal (as defined below). Subject to Section 6.4.3, if a quorum is
present at a meeting duly called therefor for the adoption of this Agreement,
Seller, through its Board of Directors, shall recommend that Seller shareholders
vote in favor of the adoption of this Agreement and shall otherwise use
commercially reasonable efforts to solicit from its shareholders proxies in
favor of such matters and to obtain the Shareholder Approval. In the event
approval of this Agreement by the required percentage of shareholders is not
obtained or no quorum is obtained, Seller and Buyer shall confer on an
appropriate alternative course to obtain approval of this transaction, judicial
or otherwise, and Seller shall promptly take such steps as may be required to
obtain such approval.

           6.4      No Shopping; Competing Proposal.

       6.4.1       Between the Commencement Date and the Closing Date, Seller
shall not, directly or indirectly, through any director, officer, employee,
advisor, agent or otherwise, except in connection with the acquisition
contemplated hereby, (i) solicit, initiate or encourage the submission of
proposals or offers from any person relating to any merger, acquisition or
purchase of all or any portion of the Sale Assets or the Business, or any equity
interest in, Seller or any business combination involving Seller (a
"Transaction") and (ii) except in the ordinary course of business and with the
prior written consent of Buyer, or as otherwise required by law, disclose,
directly or indirectly, to any person any information concerning Seller’s
business and books or records of Seller; provided that nothing contained in this
Section 6.4.1 shall prevent Seller from furnishing to or entering into
discussions or negotiations with, or affording access to or information
regarding the properties, books or records of Seller to, any person in
connection with an unsolicited bona fide Competing Proposal received from such
person so long as prior to furnishing such non-public information to, or
entering into discussions or negotiations with, such person, (i) the Board
determines in its good faith judgment with the advice of its professional
advisors that it is necessary to do so to comply with its fiduciary duties under
applicable law and (ii) Seller receives from such person an executed
confidentiality agreement with terms no less favorable to Seller than those
contained in the Confidentiality Agreement (as hereinafter defined). For
purposes of this Agreement, "Competing Proposal" means any offer or proposal
for, or any indication of interest in, any (i) direct or indirect acquisition of
substantially all of the assets of Seller, (ii) direct or indirect purchase of
substantially all of any class of equity securities of Seller, (iii) tender
offer that, if consummated would result in a person beneficially owning
substanitally all of any class of equity securities of Seller, or (iv) merger,
consolidation, business combination, recapitalization liquidation, dissolution
or similar transaction involving Seller, other than the transactions
contemplated by this Agreement. Seller shall immediately cease and cause to be
terminated any existing discussions or negotiations with any parties other than
Buyer conducted heretofore with respect to any Transaction.


     6.4.2       Notwithstanding the provisions of Section 6.4.1, nothing
contained in this Agreement shall prevent Seller or its Board of Directors from
complying with Rule 14e-2 promulgated under the Securities Exchange Act of 1934,
as amended.


     6.4.3       If, after the date hereof, (i) Seller receives a written bona
fide, fully financed Competing Proposal with no material contingencies except
for a right to terminate in the event of a material adverse change in the
Business, together with evidence that the offeror has sufficient cash or an
unconditional financing commitment to effectuate a Transaction, on higher and
better terms than contemplated by this Agreement (a "Superior Proposal") and
Buyer within fifteen (15) business days after receipt of a copy of such Superior
Proposal does not offer to revise the terms of this Agreement to provide terms
more favorable (from the point of view of a reasonable company in the same
position as Seller) and (ii) Seller determines, with the advice of its
professional advisors, that its failure to recommend such Superior Proposal
would constitute a breach of fiduciary duty, then Seller may withdraw the
recommendation provided for in the last sentence of Section 6.3 without any
effect on Seller’s obligation as set forth in the first sentence of Section 6.3
hereof. In the event Seller enters into an agreement relating to such Superior
Proposal and terminates its obligations under this Agreement pursuant to Section
9.1(d), Buyer shall be entitled to immediate payment of a breakup fee of
$300,000 (the "Breakup Fee"). Notwithstanding anything to the contrary, Seller
should not be permitted to accept a Superior Proposal unless Seller has
sufficient cash resources to immediately satisfy its payment obligations to
Buyer under Section 3.2 of this Agreement and payment of the Breakup Fee.


Section 7
Conditions to Obligations of the Buyer

          The obligations of Buyer under Sections 2 and 3 of this Agreement are
subject to satisfaction, at or prior to the Closing, of each of the following
conditions, any one or more of which may be waived in writing by Buyer:

           7.1      Representations, Warranties and Covenants. All
representations and warranties of Seller made in this Agreement and the
documents and instruments executed or to be executed in connection herewith
shall in all material respects be true and correct on and as of the Commencement
Date and Closing Date with the same force and effect as if made as of that date,
except to the extent expressly made as of a specified date, in which case they
shall be true and correct in all material respects as of such date. All of the
terms, covenants, conditions and agreements set forth in this Agreement to be
complied with and performed by Seller at or prior to the Closing shall in all
material respects have been complied with or performed thereby.

           7.2      No Governmental Proceeding or Litigation. On the Closing
Date no suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby.

           7.3      No Injunction. On the Closing Date there shall be no
effective injunction, writ, preliminary restraining order or any order of any
nature issued by a court of competent jurisdiction directing that the
transactions provided for herein or any of them not be consummated as so
provided or imposing any material conditions on the consummation of the
transaction contemplated hereby which Buyer deems unacceptable in its sole
discretion.

           7.4      Approvals. Seller shall have made and obtained all notices
to, filings with, and authorizations, consents and approvals of shareholders,
governments and government agencies in order to effect the transfer of the Sale
Assets (the "Approvals") that Buyer or Seller may be required to give, make, or
obtain in order to effect the transfer to Buyer of the Sale Assets, including,
without limitation, the Authorizations, as contemplated by this Agreement.

           7.5      Shareholder Approval. The Shareholder Approval shall have
been obtained.

Section 8
Conditions to Obligations of the Seller

          The obligations of Seller under Section 2 of this Agreement are
subject to satisfaction, at or prior to the Closing, of each of the following
conditions, any one or more of which may be waived in writing by Seller:

           8.1      Representations, Warranties and Covenants. All
representations and warranties of Buyer made in this Agreement and the documents
and instruments executed in connection therewith shall in all material respects
be true and correct on and as of the Commencement Date and Closing Date with the
same force and effect as if made on and as of that date. All of the terms,
covenants, conditions and agreements to be complied with and performed by Buyer
on or prior to the Closing shall in all material respects have been complied
with or performed thereby.

           8.2      No Governmental Proceeding or Litigation. On the Closing
Date no suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby.

           8.3      No Injunction. On the Closing Date there shall be no
effective injunction, writ, preliminary restraining order or any order of any
nature issued by a court of competent jurisdiction directing that the
transactions provided for herein or any of them not be consummated as so
provided or imposing any conditions on the consummation of the transaction
contemplated hereby which Buyer deems unacceptable in its sole discretion.

           8.4      Shareholder Approval. The Shareholder Approval shall have
been obtained.

Section 9
Termination

           9.1      Right of Parties to Terminate. This Agreement may be
terminated at any time prior to the Closing (the "Termination"):

     9.1.1      by mutual written consent of Buyer and Seller;


     9.1.2      by either Buyer or Seller:


                (a)      if the Closing shall not have been consummated by
November 1, 2007; provided, however, that the right to terminate this Agreement
pursuant to this Section 9.1.2 shall not be available to any party whose failure
to perform any of its obligations under this Agreement results in the failure of
the Closing to be consummated by such time;

                (b)      if the Shareholder Approval shall not have been
obtained by November 1, 2007;

                (c)      if any injunction, writ, preliminary restraining order
or any order of any nature issued by a court of competent jurisdiction directing
that the transactions provided for herein or any of them not be consummated as
so provided or imposing any conditions on the consummation of the transaction
contemplated hereby which either party deems unacceptable in its sole
discretion, becomes final and non-appealable;

                (d)      if Seller shall have entered into an agreement relating
to a Superior Proposal if otherwise permitted by the terms of this Agreement; or

                (e)      if the Management Agreement is terminated in accordance
with its terms.

     9.1.3      by Buyer, if Seller shall have breached or failed to perform in
any material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure would give rise
to the failure of a condition set forth in Section 7.


     9.1.4      by Seller, if Buyer shall have breached or failed to perform in
any material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure would give rise
to the failure of a condition set forth in Section 8.


           9.2      Effect of Termination. If this Agreement terminates pursuant
to Section 9.1, such party shall promptly give thirty (30) days prior written
notice thereof (unless otherwise expressly provided herein) to the other party
to this Agreement. Except as otherwise provided in Section 11, such Termination
shall release the other party, its officers, directors and employees from any
further liabilities and obligations with respect to this Agreement. Upon
Termination, any portion of the Purchase Price and Shortfall Advance paid,
satisfied or otherwise resolved by Buyer shall be reimbursed to Buyer from
Seller within five (5) business days. In the event of a Termination, Seller
shall provide the Escrow Agent with instructions to release funds in the
Purchase price Escrow Account to Buyer together with any interest earned
thereon. The "Termination Date" shall be the first business day after the notice
period, if any, shall have expired and if no advance notice is required, the
date of the notice of Termination.

Section 10
Closing

           10.1      Time and Place of Closing. The closing of the transactions
contemplated by this Agreement (the "Closing") shall take place at the offices
of Garfunkel, Wild & Travis, P.C., 111 Great Neck Road, Great Neck, New York
11021, unless any other location is agreed to in writing by the parties, on the
first business day after the fulfillment or waiver of the last of the conditions
precedent to this Agreement as stated in Sections 7 and 8, and on or before
November 1, 2005 or such other date as may be mutually agreed to between the
parties. The date scheduled for the Closing pursuant to this Section 10.1 shall
be referred to as the "Closing Date".

           10.2      Purchase Price Deposit. The Buyer shall receive a credit
toward the Purchase Price at Closing for the Initial Payment, the Assumed
Commissions, and any Installment Payments paid by Buyer whether used by Seller
or remaining in the Purchase Price Escrow Account. At Closing, Seller shall be
entitled to any remaining funds in the Purchase Price Escrow Account, together
with interest earned thereon, and Buyer shall execute whatever instructions
required for such release of funds.

           10.3      Obligations of the Seller at Closing. At the Closing,
Seller shall deliver or cause to be delivered to Buyer the following documents
and take the other actions identified below:

                (a)      bills of sale, conveying to Buyer: (i) all of the Phone
Equipment; (ii) executed copies of any transition agreements as provided for in
Section 2.2; and (iii) the Miscellaneous Equipment and any other Equipment and
Sale Assets (the "Bill of Sale"). The Bill of Sale shall be executed by Buyer on
the Commencement Date and shall be deposited with Buyer's counsel. Buyer's
counsel shall only release the Bill of Sale to buyer at Closing, and, in the
event Closing does not occur for any reason, shall deliver the Bill of Sale to
Seller.

                (b)      a certified copy of the resolutions of the board of
directors of Seller authorizing the execution, delivery and performance of the
Agreement and all documents, instruments and transactions contemplated herein;

                (c)      duly executed instruments of Assignment relating to the
Assigned Contracts;

                (d)      closing certificates pursuant to which Seller
represents and warrants to Buyer that its representations and warranties to
Buyer are true and correct in all material respects as of the Closing Date as if
then originally made and that all covenants required by the terms hereof to be
performed by Seller on or before the Closing Date, to the extent not waived by
Buyer in writing, have been so performed in all material respects;

                (e)       closing certificates pursuant to which Seller
represents and warrants to Buyer that its representations and warranties to
Buyer are true and correct in all material respects as of the Closing Date as if
then originally made and that all covenants required by the terms hereof to be
performed by Seller on or before the Closing Date, to the extent not waived by
Buyer in writing, have been so performed in all material respects; copies of the
Assigned Contracts and evidence, that all required Cure Costs, if any, have been
paid as of the Commencement Date;

                (f)      all other documents and instruments as may be
reasonably necessary and required to consummate the transactions contemplated by
this Agreement approving and authorizing this Agreement and the transactions
contemplated thereby, including, but not limited to assignment certificates as
requested on a case by case basis; and

                (g)      such other documents as Buyer may reasonably request.

           10.4       Obligations of Buyer at Closing. At the Closing, Buyer
shall deliver or cause to be delivered the following documents, and take the
other actions identified below:

                (a)      payment of the Purchase Price in accordance with
Section 3.2(b);

                (b)      a certified copy of resolutions of Buyer's board of
directors or governing body authorizing the execution, delivery and performance
of this Agreement and all agreements contemplated hereby;

                (c)      a closing certificate pursuant to which Buyer
represents and warrants to Seller that Buyer's representations and warranties to
Seller are true and correct in all material respects as of the Closing Date as
if then originally made, and that all covenants required by the terms hereof to
be performed by Buyer on or before the Closing Date, to the extent not waived by
Seller in writing, have been so performed in all material respects;

                (d)      instructions to the Escrow Agent to release any
remaining funds in the Purchase Price Escrow Account to Seller;

                (e)      a duly executed instrument of assumption of the
Assigned Contracts and all other documents and instruments as may be reasonably
necessary and required to consummate the transactions contemplated by this
Agreement; and

                (f)      such other documents as Seller may reasonably request.

          The parties hereto agree that a facsimile transmittal of their
signature, confirmed verbally by telephone by their counsel, shall be binding
upon them as a delivery of the relevant executed document for the Closing, and
that documents may be validly executed through counterpart originals. However,
Seller may demand confirmation of receipt of the Purchase Price by Seller’s
financial institution prior to the delivery of any documents.

Section 11
Indemnification

           11.1      Indemnity by Seller. Subject to the terms and conditions of
this Agreement and the limitations contained in this Section 11, from and after
the Commencement Date Seller shall indemnify and hold harmless Buyer and its
affiliates from and against any damages, including reasonable attorneys fees and
expenses as a result of (i) any breach of a representation or warranty made by
Seller in this Agreement; (ii) the breach of any covenant, agreement or
undertaking by Seller contained in this Agreement; (iii) any liability or
obligation of Seller not specifically assumed by Buyer pursuant to this
Agreement; and (iv) any liability resulting from claims of Buyer’s shareholders
against Buyer or its affiliates.

           11.2      Indemnity by Buyer. Subject to the terms and conditions of
this Agreement and the limitations contained in this Section 11, from and after
the Commencement Date Buyer shall indemnify and hold harmless Seller from and
against any damages, including reasonable attorneys fees and expenses as a
result of (i) any breach of a representation or warranty made by Buyer in this
Agreement; (ii) the breach of any covenant, agreement or undertaking by Buyer
contained in this Agreement; (iii) any liability or obligation of Seller that is
being specifically assumed by Buyer pursuant to this Agreement.

           11.3      Third Party Claims. (a) Except as otherwise provided
herein, the procedures set forth in the following paragraphs of this Section
11.3 shall apply to indemnification of claims arising from the assertion of
liability by persons or entities not parties to this Agreement.

     11.3.1       The party seeking indemnification (the "Indemnified Party")
shall, as promptly as reasonably practicable, give written notice to the party
from which indemnification is sought (the "Indemnifying Party") of any assertion
of liability by a third party that might give rise to a claim by the Indemnified
Party against the Indemnifying Party based on the indemnity agreements contained
in this Agreement or in any document executed and delivered in connection
herewith, stating the nature and basis of the assertion and the amount thereof
to the extent known. Failure on the part of the Indemnified Party to give prompt
notice to the Indemnifying Party shall not limit or otherwise affect such
Indemnified Party’s right to indemnification hereunder so long as the
Indemnifying Party is not materially adversely affected.


     11.3.2       In the event that any legal action is brought against an
Indemnified Party with respect to which the Indemnifying Party may have
liability under an indemnity agreement contained in this Agreement or in any
document executed and delivered in connection herewith, the Indemnifying Party
shall have the right, at its sole cost and expense, to defend the Indemnified
Party against such legal action (and any appeal and review thereof), with
counsel reasonably acceptable to the Indemnified Party. In any such legal
action, the Indemnified Party shall have the right to be represented by advisory
counsel and accountants, at its own expense, and the Indemnifying Party shall
keep the Indemnified Party fully informed as to such proceeding at all stages
thereof, whether or not the Indemnified Party is represented by its own counsel.


     11.3.3       Until the Indemnifying Party shall have assumed the defense of
such legal action, or if the Indemnified and Indemnifying Parties are both named
parties in such legal action and the Indemnified Party shall have reasonably
concluded that there may be defenses available to it that are different from or
in addition to the defenses available to the Indemnifying Party (in which case
the Indemnifying Party shall not have the right to assume the defense of such
legal action but shall remain responsible for its obligation as an indemnitor),
all reasonable legal and other reasonable expenses incurred by the Indemnified
Party as a result of such legal action, shall be borne solely by the
Indemnifying Party. In such event the Indemnifying Party shall make available to
the Indemnified Party and its attorneys and accountants, for review and copying,
all of its books and records relating to such legal action and the parties agree
to render to each other such assistance as may reasonably be requested in order
to facilitate the proper and adequate defense of any such legal action.


     11.3.4       Neither the Indemnifying Party nor the Indemnified Party shall
make any settlement of any claim without the written consent of the other, which
consent shall not be unreasonably withheld. Without limiting the generality of
the foregoing, it shall not be deemed unreasonable to withhold consent to a
settlement involving injunction or other equitable relief against the
Indemnified Party or its assets, employees or business.


           11.4      Limitation on Indemnification. Notwithstanding anything to
the contrary contained herein, no indemnification shall be available for either
Indemnified Party for damages under this Section 11 until the aggregate amount
of such damages exceeds $10,000 respectively, and then to the full extent of
such damages; provided in no event shall each Indemnified Party’s
indemnification obligation under this Section 11 exceed the Purchase Price with
the exception of an indemnification obligation arising under Section 11.1(iii)
and (iv), to which no such limitation shall apply.

Section 12
Release

           12.1      Mutual Release. With the exception of the parties’
respective obligations relating to the purchase by Buyer of Seller’s northeast
operations and Seller’s liability to Buyer’s affiliate for invoices under
certain service agreements, Buyer and Seller hereby voluntarily, knowingly and
irrevocably release and forever discharge the other and any subsidiaries,
divisions, and affiliate from all existing actions, claims, demands, causes of
action, obligations, damages, liabilities, expenses and controversies of any
nature whatsoever, whether or not known, which they have, had, or may have had,
against the other from the beginning of time up to but not including the
Commencement Date.

Section 13
Survival

           13.1      Survival. All representations, warranties, covenants and
agreements made in this Agreement or in any exhibit, schedule, certificate,
document, instrument or other agreement delivered in accordance with this
Agreement shall survive the execution and delivery of this Agreement until the
second anniversary of the Closing Date. Notwithstanding anything contained
herein to the contrary, the obligations of Empire to pay the Coin Amount
pursuant to Section 3.1(a)(ii) shall survive until satisfied.

Section 14
Other Provisions

           14.1      Further Assurances. After the Closing, each of the parties
will take such actions and execute and deliver to the other party such further
documents, instruments of assignment, conveyances and transfers as, in the
reasonable opinion of counsel to the requesting party, may be necessary (a) to
ensure, complete and evidence the full and effective transfer of the Sale Assets
to Buyer; and; (b) to fully and completely consummate the transactions and
agreements contemplated by this Agreement.

           14.2      Entire Agreement. This Agreement and the schedules and
exhibits referred to herein, the Management Agreement and the confidentiality
agreement entered into between Buyer and Seller on August 1, 2005 (the
"Confidentiality Agreement") constitute the entire agreement and understanding
of the parties and supersede any and all prior agreements and understandings
relating to the Sale Assets and other matters provided for herein.

           14.3      Amendment, Waiver. The provisions of this Agreement may be
amended or waived only by an instrument in writing signed by the party against
which enforcement of such amendment or waiver is sought. Any waiver of any term
or condition of this Agreement or any breach hereof shall not operate as a
waiver of any other such term, condition or breach, and no failure to enforce
any provision hereof shall operate as a waiver of such provision or of any other
provision hereof.

           14.4      Governing Law. The construction and performance of this
Agreement will be governed by the laws of the State of New York without regard
to its laws or regulations relating to conflicts of law.

           14.5       Notices. Any notice, demand or request required or
permitted to be given under the provisions of this Agreement (a) shall be in
writing; (b) shall be delivered personally, including by means of facsimile,
overnight express delivery, or mailed by registered or certified mail, postage
prepaid and return receipt requested; (c) shall be deemed given on the date of
personal delivery or on the date set forth on the return receipt; and (d) shall
be delivered or mailed to the addresses or facsimile numbers set forth below or
to such other address as any party may from time to time direct in writing in
accordance with this section (telephone numbers are provided to assist in
coordination, but telephone conversations do not constitute notice):

(i) If to Buyer:

Empire Payphones, Inc.
44 Wall Street, 6th Floor
New York, NY 10005
Attn: Andoni Economou
Facsimile: (212) 635-5074


with copies to:

Burton Weston, Esq.
Garfunkel, Wild & Travis, P.C.
111 Great Neck Road
Great Neck, NY 11021
Facsimile: (516) 466-5964


(ii) If to Seller:

Guy A. Longobardo, CEO
ETS Payphones, Inc.
1490 Westfork Drive Suite G
Lithia Springs, GA 30122
Facsimile: (914) 202-7239


with copies to:

Shannon Lowry Nagle, Esq.
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038
Facsimile: (212) 806-9039


           14.6      Interpretation. The headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

           14.7      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

           14.8      Extension; Waiver. At any time after the Closing, either
party to this Agreement that is entitled to the benefits hereof may, but shall
not be required to (a) extend the time for the performance of any of the
obligations of the other party hereto, (b) waive any misrepresentation
(including an omission) or breach of a representation or warranty of the other
party hereto, whether contained herein or in any exhibit, schedule or document
delivered pursuant hereto, or (c) waive compliance of the other party hereto
with respect to any of the terms, conditions or provisions contained herein. Any
such extension or waiver shall be valid only if set forth in a written
instrument signed by the party giving the extension or waiver.

           14.9      Severability. If any provision, or part thereof, of this
Agreement shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and not in any way affect
or render invalid or unenforceable any other provisions of this Agreement, and
this Agreement shall be carried out as if such invalid or unenforceable
provision, or part thereof, had been reformed so that it would be valid, legal
and enforceable to the fullest extent permitted by applicable law.

           [Remainder of this page intentionally left blank]

           14.10      Benefit and Assignment. This Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
permitted successors and assigns. Buyer may assign its rights and obligations
hereunder to an affiliate without prior written consent of Seller, provided that
Buyer shall remain liable for all of its obligations hereunder. Otherwise,
neither party shall be permitted to assign its rights and obligations hereunder.
Nothing contained herein is intended to provide nor shall be construed as
providing any rights to any third parties or any third party beneficiaries.

          IN WITNESS WHEREOF, the parties have executed this Asset Sale
Agreement as of the day and year first written above.

BUYER:


Empire Payphones, Inc.


By: /s/ Andoni Economou                    
      Andoni Economou
      Executive Vice President


SELLER:


ETS PAYPHONES, INC.


By: /s/ Guy A. Longobardo                     
      Guy A. Longobardo
      Chief Executive Officer
